Citation Nr: 1023230	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  03-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than May 10, 1999, 
for the grant of a total disability rating on the basis of 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel  




INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Veteran filed his initial application 
for a TDIU in October 1993, which was denied in a March 1994 
rating decision and not appealed.  He submitted another TDIU 
claim in February 1996, which was denied in a May 1996 rating 
decision.  The Veteran perfected an appeal from such 
decision, and the RO granted a TDIU, effective as of May 10, 
1999, in a May 2000 rating decision.  The Veteran then 
appealed from the effective date assigned for the TDIU.

This case was previously before the Board on two occasions.  
In June 2005, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for further development.  In 
October 2008, the Board issued a decision on the merits 
denying an earlier effective date for a TDIU, as well as 
several other issues.  The Veteran appealed from the TDIU 
aspect of that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a September 2009 Order, 
pursuant to a Joint Motion for Remand, the Court vacated and 
remanded the Board's decision with respect to this issue.  In 
particular, the Court found that the Board failed to provide 
adequate reasons and bases for its finding that 
extraschedular consideration was not warranted for a TDIU for 
the period from July 24, 1997, to May 10, 1999.    

The Board notes that the Veteran was previously represented 
in this appeal by Disabled American Veterans.  However, an 
appointment of private attorney Mark R. Lippman, Esq. as the 
claimant's representative (VA Form 21-22a) for the issue on 
appeal was received in December 2008.  As such, all further 
communication to the Veteran's representative should go 
through Mr. Lippman's office.
 




FINDINGS OF FACT

1.  The Veteran applied for a TDIU in October 1993 and 
February 1996, and he was service-connected for lumbar strain 
with degenerative changes of the lumbar and thoracic spines 
(back condition) and depressive disorder (depression) at that 
time.

2.  The Veteran did not meet the schedular percentage 
criteria for a TDIU until May 10, 1999, and the evidence of 
record does not establish that he was unemployable solely due 
to his service-connected disabilities prior to that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 10, 1999, 
for the grant of a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first finds that that no further action is required 
to comply with the Veterans Claims Assistance Act of 2000 
(VCAA) in this case.  Specifically, the Veteran's claim 
arises from his disagreement with the effective date assigned 
following the grant of a TDIU.  Where an underlying claim has 
been granted, the intended purpose of VCAA notice has been 
fulfilled and no additional notice is required as to 
downstream issues, including the effective date.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Further, the Board notes 
that the Veteran has been advised of the requirements to 
establish a TDIU and the criteria for determining an 
effective date at several points during the course of the 
appeal, and he has not claimed any prejudice as a result of 
any defects in notice.  

To the extent that any assistance is required, the Board 
notes that the evidence of record includes copious medical 
records, several of which address the Veteran's ability to 
work, as well as contemporaneous VA examinations which 
address such factor.  The Board observes that the Veteran's 
representative has argued that the case should be remanded 
for a retroactive medical opinion as to whether the Veteran 
was unemployable due to his service-connected disabilities 
for the period from 1992 through May 10, 1999.  In 
particular, the representative argues that the parties agreed 
in the Joint Motion for Remand that the Board failed to 
consider an earlier effective date for a TDIU based upon 
extraschedular consideration under 38 C.F.R. § 4.16(b).  See 
April 2010 letter.  However, the Court's Order, pursuant to 
the Joint Motion for Remand, states that the Board's reasons 
and bases concerning whether extraschedular consideration is 
warranted were inadequate only as to the period from July 24, 
1997, to May 10, 1999.  Further, upon a thorough review of 
the claims file, the Board finds that there is sufficient 
evidence as to the effect of the Veteran's service-connected 
disabilities on his employability for the entire appeal, to 
include this specific period, as discussed below.  As such, 
the Board may proceed with a decision on the merits with no 
prejudice to the Veteran.

With respect to the merits of the appeal, the grant of a TDIU 
is an award of increased compensation.  Generally, the 
effective date for an increased rating is the date the claim 
is received or the date entitlement arose, whichever is 
later.  However, the effective date will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability occurred, if the claim is received within one year 
from such date; otherwise, the effective date is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(o).  

Where the schedular rating is less than 100 percent, a TDIU 
may be granted where a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  Generally, the veteran must meet the 
following schedular percentage criteria to be entitled to a 
TDIU: if there is only one service-connected disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability rated at 
40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  However, if these criteria are not 
met, but the evidence establishes that a veteran is 
unemployable by reason of service-connected disabilities 
alone, the case must be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration of a TDIU.  38 C.F.R. § 4.16(b).

In determining whether a veteran is unemployable for VA 
purposes, consideration may be given to his or her level of 
education, special training, and previous work experience, but 
not to age or any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey 
v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 
Vet. App. 342 (2000).  To warrant a TDIU, the record must 
reflect some factor which takes the veteran's case outside the 
norm of his or her service-connected disabilities.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough, as a high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15, 4.16(a)).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, including employability, all reasonable doubt shall 
be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107.

In this case, the Veteran submitted a formal application for 
a TDIU in October 1993, which was denied and not appealed.  
The Veteran filed another claim for a TDIU in February 1996, 
which was eventually granted with an effective date of May 
10, 1999.  The Veteran asserts that he has been unemployable 
due to his service-connected back disability and depression 
since he was granted service connection for such disabilities 
in April 1992 and May 1995, respectively.

When the Veteran's most recent claim for a TDIU was received 
in February 1996, he was service connected for a back 
disability and depression.  Such disabilities were rated as 
20 percent and 30 percent disabling, respectively, which 
combine for a total rating of 40 percent.  See 38 C.F.R. 
§ 4.25.  As such, the Veteran did not meet the percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a) at that 
time.  However, effective May 10, 1999, he was awarded an 
increase in such ratings to 40 and 50 percent, respectively, 
which combine for a total rating of 70 percent and meet the 
schedular criteria for a TDIU.  As the Veteran failed to meet 
the percentage requirements prior to May 10, 1999, the 
dispositive issue on appeal is whether the evidence 
demonstrates that he was unemployable due solely to his 
service-connected disabilities prior to that date, thereby 
triggering extraschedular consideration pursuant to 38 C.F.R. 
§ 4.16(b). 

The Veteran has repeatedly claimed that he was last employed 
in 1987 or 1988 and that he became too disabled to work in 
January 1991.  See, e.g., February 1996 TDIU application; 
December 1998 RO hearing transcript.  He has submitted lay 
evidence from his long-term significant other and friends in 
support of his claim, including statements dated in November 
1998.  The evidence reflects that the Veteran has a Masters 
degree in Business Administration and has typically been 
employed in the fields of banking, investments, and 
collegiate academics.  See, e.g., September 1996 summary of 
prior employment; January 1997 VA treatment record; March 
2003 statement in conjunction with substantive appeal.  

The Veteran reported to VA examiners in September 1992 that 
he stopped working in 1989 because of his back condition.  
Additionally, an October 1995 VA examiner opined that the 
Veteran's inability to work was exclusively related to his 
back pain.  However, VA treatment records dated in January 
1997 reflect that the Veteran reported last working in 1987 
as a stock broker and that he "just [could not] stand to 
work in odd jobs" and is "too intelligent to flip 
burgers."  He was noted to have chronic back pain, stable at 
present, and was considered able to work at that time.  

Further, at a July 1997 VA examination, the Veteran was 
observed to walk from the waiting room to the examination 
room at a normal pace with no limping, but he walked with a 
slight limp and slowness when he returned to waiting room.  
The examiner noted that there was no evidence of pain during 
the 45-minute interview, and he was diagnosed with low back 
pain and thoracic pain without any clinical objective 
findings except uncooperativeness to range of motion studies.  
No significant spine pathology was shown in x-rays conducted 
in August 1997.  

A July 1997 discharge instruction subsequent to such VA 
examination reflects that the Veteran was considered able to 
work with diagnoses of depressive disorder not otherwise 
specified (NOS) and cocaine dependence.  However, discharge 
instructions dated in December 1997 and March 1998 reflect 
that he was considered unable to work based on diagnoses of 
depression NOS and cocaine dependence in early remission.  
Also in March 1998, the Veteran was issued a straight cane to 
help with comfort in a prolonged standing position and was 
able to ambulate independently.  The VA provider noted that 
the Veteran would benefit from continued compliance with a 
home exercise program, and they discussed options available 
within physical therapy to modify a work station once the 
Veteran was ready to begin working again.  VA treatment 
records dated in late July or early August 1998 reflect 
diagnoses of cocaine dependence with relapse, depression NOS, 
systemic arterial hypertension, recent angina due to cocaine 
use, and chronic low back pain due to spine disease.  The 
Veteran was noted to have limited physical activity due to 
back problems and was still considered unable to work at that 
time.  

However, later in August 1998, a VA provider noted that the 
Veteran's flexion was limited by pain but other range of 
motion was within normal limits, and he had been using a cane 
for one month and was independent with the cane.  The Veteran 
reported in September 1998 that his back was "better" and 
"more mobile," he had incorporated ergonomic changes into 
his lifestyle, and he used the cane less often, although he 
still required pain medication.  As such, the evidence 
reflects that the Veteran's back condition improved 
significantly.  In January 1999, the Veteran was discharged 
from treatment for chronic low back pain with directions to 
follow up with physical therapy and pain medications, but no 
restrictions.  That same month, he reported in a mental 
health treatment session that he "still feels unable to 
work."  

The Board acknowledges that the evidence of record, as 
summarized above, demonstrates that the Veteran's service-
connected disabilities contributed to his lack of employment 
prior to May 10, 1999.  However, in addition to his service-
connected back disability and depression, the record reflects 
an extensive history of cocaine dependence.  The Veteran has 
conceded that such addiction significantly limited his 
ability to obtain or maintain employment based on such 
factors as prior felony convictions, long and intermittent 
absences from the workplace, and social impairments resulting 
from chemical dependency.  See, e.g., May 1997 statement.  
Similarly, the Veteran reported to his VA provider in July 
1997 that he is "not able to work in my estimation, others 
tell me I need to (dr's etc)," and his significant other had 
told him "I need to get my act together and get off the 
drugs."  Significantly, an August 1997 VA examiner 
acknowledged that the Veteran's diagnoses included 
depression, cocaine dependence in partial remission, and back 
problems.  The examiner opined that the Veteran's 
unemployment since 1987 was due to a combination of 
depression, cocaine abuse, and psychosocial problems, noting 
that he had not been able to stay clean for more than three 
months.  The Board notes that the Veteran's depression has 
been diagnosed as primary versus secondary to cocaine use.  
See, e.g., November 1997 VA treatment record.  

The Veteran claims that his cocaine addiction was in 
remission prior to May 1999 and that he remained unemployed 
due solely to his service-connected conditions.  However, the 
Board finds such statement to be not credible, as it is 
inconsistent with the medical evidence of record.  
Specifically, a January 1997 VA mental health record reflects 
that the Veteran had limited insight into the seriousness of 
his cocaine use.  In December 1997, the Veteran admitted that 
he had last binged on cocaine 1 1/2 months earlier.  Although 
discharge instructions dated in December 1997 and March 1998 
reflect diagnoses of depression not otherwise specified (NOS) 
and cocaine dependence in early remission, the Veteran was 
again admitted for substance abuse treatment in July 1998 
after suffering from cocaine-induced chest pain.  VA 
providers noted at that time that the Veteran had been in 
substance abuse treatment at least six times previously and 
was not motivated for treatment.  Further, the Veteran was 
again diagnosed with cocaine dependence after a March 1999 
urine test was positive.  The VA provider noted that the 
Veteran had not been clean for 12 weeks of aftercare, and he 
had used cocaine three times while living at home during 
treatment.  The Veteran declined the VA provider's strong 
recommendation that he go to a halfway house for further 
treatment. 

Accordingly, based on the foregoing evidence, the Board finds 
that the evidence of record does not establish that the 
Veteran was unemployable solely as a result of his service-
connected disabilities prior to May 10, 1999.  As noted 
above, the Veteran was expressly deemed able to work as late 
as July 1997.  Further, the evidence reflects that his 
inability to maintain substantially gainful employment was 
due to a combination of his service-connected disabilities 
and his ongoing struggle with cocaine addiction.  
Additionally, to the extent that the evidence reflects that 
the Veteran was unable to work due solely to his back 
condition, the Board finds that such instances were of a 
temporary nature and are already contemplated in the 
currently assigned ratings.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (the schedular ratings are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the grades of disability).  As such, referral for 
extraschedular consideration of a TDIU for the period prior 
to May 10, 1999, pursuant to 38 C.F.R. § 4.16(b) is not 
warranted.  

In summary, although the Veteran filed a claim for a TDIU as 
early as October 1993, he did not meet the schedular 
percentage criteria until May 10, 1999.  Further, as the 
Board finds that the weight of the evidence does not 
demonstrate that the Veteran was unemployable solely as a 
result of his service-connected disabilities prior to May 10, 
1999, as discussed above, referral for extraschedular 
consideration is not warranted.  Accordingly, the evidence of 
record does not support the assignment of an effective date 
earlier than May 10, 1999, for the grant of a TDIU.

As the preponderance of the evidence is against the Veteran's 
claim for an earlier effective date, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

An effective date earlier than May 10, 1999, for the grant of 
a TDIU is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


